Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 17, 2016                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  153848                                                                                               Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                          Joan L. Larsen,
            Plaintiff-Appellee,                                                                                       Justices


  v                                                                 SC: 153848
                                                                    COA: 324893
                                                                    Ionia CC: 2013-015962-FC
  STEVEN BRADLEY MACKENZIE,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the April 26, 2016
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in
  lieu of granting leave to appeal, we VACATE that part of the judgment of the Court of
  Appeals addressing the defendant’s claim of ineffective assistance of trial counsel with
  regard to counsel’s handling of the withdrawal of the defendant’s nolo contendere plea,
  pursuant to MCR 6.310(B)(2). We REMAND this case to the Court of Appeals, which
  shall retain jurisdiction while remanding the case to the Ionia Circuit Court to conduct an
  evidentiary hearing pursuant to People v Ginther, 390 Mich. 436 (1973). At the
  conclusion of the hearing, the circuit court shall then forward the record and its findings
  to the Court of Appeals, which shall address the issues presented by the defendant.

          In all other respects, leave to appeal is DENIED, because we are not persuaded
  that the remaining questions presented should be reviewed by this Court.

         We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 17, 2016
           p1110
                                                                               Clerk